Main, J
On August 31, 1921, K. O. Lund and others filed a petition with the division of hydraulics of this state praying that proceedings he instituted in the superior court of Kittitas county to determine the relative rights of various claimants to the waters of Big Creek in that county as provided in ch. 117, Laws of 1917, p. 447 [Rem. Comp. Stat., § 7351], and subsequent amendments thereto. Thereupon the state hydraulic engineer filed a map of the locality and a statement showing the names of all persons claiming the right to divert water from Big Creek and the necessity for the determination of such rights. The hydraulic engineer made an investigation and found that the duty of water for irrigation in Big Creek Valley was “not to exceed one cubic foot per second for each fifty acres of land, or one miners’ inch under 4-inch pressure to each acre, can be beneficially applied to the land irrigated from Big Creek.” After a hearing before the superior court, that finding was approved and a judgment accordingly entered.
There were eight water users affected. Two of these, H. A. Richards and Sylvia Richards, appeal. They claim that, owing to the condition of the soil in Big Creek Valley, a greater amount of water was necessary to irrigate the lands therein than found by the hydraulic engineer and approved by the superior court. This presents only a question of fact. No useful purpose would be served by here reviewing the testimony in detail. It is sufficient to say that, after a careful consideration of the evidence, we are of the opinion that the judgment of the superior court which approved the findings of the hydraulic engineer should be sustained.
The judgment will be affirmed.
Tolman, C. J., Parker, Bridges, and Askren, JJ., concur.